The present application, whose priority date is on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Applicant’s amendments dated 5/6/22 are hereby entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/798,426, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Applicant’s claimed limitations in all of its independent claims in regard to “wearable computing devices” were not disclosed in the prior-filed application and, therefore, the priority date of the instant Application is the filing date of the provisional, 12/29/14, and the present application is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 17-42 and 44-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-13, 17-42 and 44-52 are directed to an abstract idea in the form of mental processes, in terms of a process that can be performed as a mental process and/or as a method of organizing human activity.

In regard to Claims 1, 17, and 34, the following limitations can be performed as  a mental process, and/or as a method of organizing human activity:
a [method] for assisting a caregiver in providing CPR to a victim, the [method] comprising:
[…] obtain[ing] ECG data […]
[…] obtain[ing] motion data indicative of chest compressions administered to a victim;
[…]
analyzing the motion data to calculate a plurality of chest compression parameters associated with a performance of chest compressions during the cardiopulmonary resuscitation treatment,
determining a chest compression performance metric indicative of an
overall chest compression performance, based on a combination of at least two of the plurality of chest compression parameters,
generating average values of each of the at least two of the plurality of chest compression parameters;
transmitting […] the average values of each of the at least two of the plurality of chest compression parameters to be stored instead of current values of each of the at least two of the plurality of chest compression parameters,

generating, based at least in part on the at least two of the plurality of chest compression parameters, a visual summary comprising a visual indicator that identifies how the combination impacts the chest compression performance metric and comprising data based on the at least two of the plurality of chest compression parameters, and
[…] display[ing] the visual summary comprising the visual indicator to indicate how the combination impacts the chest compression performance metric; and
determining, using the ECG data, whether the victim is exhibiting a shockable rhythm:
generating, based on the determination that the victim is exhibiting the shockable rhythm and the transmitted signal, [an output]; and
generating […] and based on the [display], one or more recommendations to change one or more chest compression parameters in the plurality of chest compression parameters; and
	[…]
receiving [the] display of the visual summary,
determining whether to display or to refrain from display the visual summary based on a comparison of each of the at least two of the plurality of chest compression parameters with respective acceptable ranges, and

in accordance with the determination, […] selectively display[ing] […] the visual summary with the visual indicator, at least one of the plurality of chest compression parameters being displayed as a numerical value and comprising a highlighting feature that changes with the visual summary for adjusting at least one of the plurality of chest compression parameters that impacts the performance of the chest compressions, and wherein a chest compression parameter of the plurality of chest compression parameters that is within a respective acceptable range is removed from the data displayed […]; and
displaying […] the one or more generated recommendations to the caregiver.
In regard to the dependent claims, they also claim the same abstract idea to the extent that they merely claim further limitations in regard to a process that can be performed as a mental process and/or as a method of organizing human activity.

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., a user interface, a database, “one or more motion sensors”, “one or more wearable computing devices”, an ECG sensor with integrated defibrillator, a non-transitory computer readable medium, a computer program, “external defibrillator”, and/or the defibrillator automatically shocking the patient, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), embody Applicant’s abstract idea in a generic computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a user interface, a database, “one or more motion sensors”, “one or more wearable computing devices”, an ECG sensor with integrated defibrillator, a non-transitory computer readable medium, a computer program, “external defibrillator”, and/or the defibrillator automatically shocking the patient, are claimed these are all generic computing devices and are claimed merely in order to embody Applicant's abstract idea.  As evidence that these additional elements are generic, well-known, and conventional Applicant's specification, Applicant's specification discloses these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 8A and B and 9A and B in Applicant’s specification.  See also, e.g., p120 specifically in regard to the defibrillator automatically shocking the patient.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-13, 17-39, and 44-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PGPUB US 20130296719 A1 by Packer et al (“Packer"), in view of PGPUB US 20120123223 A1 by Freeman et al (“Freeman”), further in view of PGPUB US 20100306192 A1 by Kapur et al (“Kapur”).
In regard to Claims 1, 17, and 34, Packer teaches an external defibrillator system for assisting a caregiver in providing cardiopulmonary resuscitation treatment to a victim, the system comprising: 
an external defibrillator comprising:
(see, e.g., F1, s112);
an electrode assembly configured to be applied to the chest of the victim and obtain electrocardiogram (ECG) data, and the electrode assembly further configured to provide a defibrillation shock to the victim based on the obtained ECG data,
	(see, e.g., F1, s108);
one or more motion sensors configured to obtain motion data indicative of chest compressions administered to the victim;
	(see, e.g., F1, s110);

a non-transitory computer readable storage medium encoded with a computer program comprising instructions, and
at least one processor for executing the instructions to perform operations comprising:
	(see, e.g., F1, s112);
analyzing the motion data to calculate a plurality of chest compression parameters associated with a performance of chest compressions during the cardiopulmonary resuscitation treatment.
		(see, e.g., p51);
determining a chest compression performance metric indicative of an overall chest compression performance, based on a combination of at least two of the plurality of chest compression parameters,
		(see, e.g., p97);
generating average values of each of the at least two of the plurality of chest compression parameters;
		(see, e.g., p85);
transmitting, to a database, the average values of each of the at least two of the plurality of chest compression parameters to be stored instead of current values of each of the at least two of the plurality of chest compression parameters, 
(see, e.g., p94);

generating, based at least in part on the at least two of the plurality of chest compression parameters and the average values of each of the at least two of the plurality of chest compression parameters, a visual summary comprising a visual indicator that identifies how the combination impacts the chest compression performance metric and comprising data based on the at least two of the plurality of chest compression parameters, and
(see, e.g., F2A, F2B, and F5);
transmitting a signal to one or more [display] devices for controlling one or more user interfaces […] selective display of the visual summary comprising the visual indicator to indicate how the combination impacts the chest compression performance metric; and 
		(see, e.g., F4, s424; see, e.g., p14, 15 and 122 in regard to “user interfaces”);
determining, using the ECG data, whether the victim is exhibiting a shockable rhythm;
(see, e.g., p54);
generating, based on the determination that the victim is exhibiting the shockable rhythm and the transmitted signal, at least one programmable instruction for causing the external defibrillator to deliver the defibrillation shock to the victim, transmitting the generated at least one programmable instruction; and
(see, e.g., p54);

generating, in real-time and based on the transmitted signal, one or more recommendations to change one or more chest compression parameters in the plurality of chest compression parameters; and
		(see, e.g., p33);
the one or more [display] devices […]:
receiving, from the at least one processor, the signal controlling the one or more user interfaces […] for the selective display of the visual summary,
(see, e.g., F4, s426; see, e.g., p14, 15 and 122 in regard to “user interfaces”);
[…] controlling the one or more user interfaces…selectively displaying the visual summary with the visual indicator, at least one of the plurality of chest compression parameters being displayed as a numerical value and comprising a highlighting feature that changes with the visual summary for adjusting at least one of the plurality of chest compression parameters that impacts the performance of the chest compressions, […]
(see, e.g., paragraphs 70 and 72 regarding highlighting certain numbers in the visual display to indicate if/when they are out of range (i.e.., “highlighting…to indicate how the at least one of the plurality of parameters impacts the performance of CPR”); see, e.g., p14, 15 and 122 in regard to “user interfaces”);
displaying, in real-time, the one or more generated recommendations to the caregiver
(see, e.g., p33).

Furthermore, while Packer may not also teach employing wearable glasses in the form of a heads up display in order to provide a user interface that provides feedback to the user regarding patient care, however, Freeman teaches these limitations (see, e.g., Figures 2-4 and paragraph 72).
 Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the wearable glasses in the form of a heads up display as taught by Freeman to implement the display otherwise taught by Packer (see, e.g., Figure 6, selection 612), in order to allow the person performing CPR to not have to move his/her field of view from what he/she is doing in order to see the display (see, e.g., Freeman at paragraph 72).

Furthermore, while Packer teaches using various highlighting techniques (see, e.g., paragraphs 70-72) as well as Packer teaches comparing parameters with acceptable ranges and changing the visible display various parameters based on that comparison (see, e.g., paragraph 72) in order to draw the rescuer’s attention it may fail to teach the other specifically claimed features, however, in an analogous reference Kapur teaches only providing negative messages in response to a request for information (see, e.g., paragraph 53)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by Kapur to the otherwise cited prior art by not displaying positive parameters, based on the comparison of those parameters to ranges as taught by Kapur, in order to gain the trainee’s attention more easily.

	

In regard to Claim 2, Packer teaches employing a tablet computer for the display.  See, e.g., paragraph 35.
In regard to Claim 3, the limitations are interpreted as being functional and Packer teaches a system capable of providing an output to a predetermined user to the extent to the extent that any computer display would be capable of providing this function.
In regard to Claims 4-5, 18-19 and 35-36, Freeman teaches glasses.
In regard to Claims 6, 20, and 37, while Freeman may not specifically teach the display being on the lens of the glasses, however,
the Examiner takes OFFICIAL NOTICE that this feature was old and well-known at the time of Applicant’s invention.  Such functionality allows for the user to employ the lenses and see the display at the same time.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to allow the user to see the user interface and employ the lenses at the same time.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.
In regard to Claim 7, Packer teaches these features.  See, e.g., F2A, F2B, and F5.
In regard to Claims 8-9, Packer teaches these features.  See, e.g., p97-98.
In regard to Claim 10, Packer teaches these features.  See, e.g., claim 1.
In regard to Claim 11-12 and 22-23, Packer teaches these features.  See, e.g., p98.
In regard to Claim 13, Freeman teaches these features.  See, e.g., p72 in regard to “receiving input”.
In regard to Claim 21, Packer teaches these features.  See, e.g., p107.
In regard to Claim 24, Packer teaches these features.  See, e.g., F2A, F2B, and F5.
In regard to Claim 25, Packer teaches these features.  See, e.g., claim 1.
In regard to Claim 26, Packer teaches these features.  See, e.g., p103 and 108.
In regard to Claim 27, Packer teaches these features.  See, e.g., F2A, F2B, and F5.
In regard to Claim 28, Packer teaches these features.  See, e.g., p102.
In regard to Claim 29, Packer teaches these features.  See, e.g., F2A, F2B, and F5.
In regard to Claims 30 and 39, Packer teaches these features.  See, e.g., p13.
In regard to Claims 31-32, Packer teaches these features.  See, e.g., p13.
In regard to Claims 33, Packer teaches these features.  See, e.g., claim 14.
In regard to Claims 38, Packer teaches these features.  See, e.g., p13.
In regard to Claim 44, Packer teaches this feature.  See, e.g., paragraph 72.

In regard to Claim 45, these limitations have been interpreted as being functional limitations, in terms of the claimed “chest compression parameters” being capable of being “classified…range”.  See rejection of Claim 1 made supra.  Also, Packer teaches these features at, e.g., paragraphs 70 and 72, in regard to highlighting certain numbers in the visual display to indicate if/when they are out of range (i.e.., “highlighting…to indicate how the at least one of the plurality of parameters impacts the performance of CPR”).  In other words, Packer teaches that the parameter is capable of being improved depending on if/when it is in or out of an ideal range.
In regard to Claim 46, these limitations have been interpreted as being functional limitations, in terms of the claimed “chest compression parameters” being capable of being “classified…metric”.  See rejection of Claim 1 made supra.  Also, Packer teaches these features at, e.g., paragraphs 70 and 72, in regard to highlighting certain numbers in the visual display to indicate if/when they are out of range (i.e.., “highlighting…to indicate how the at least one of the plurality of parameters impacts the performance of CPR”).  Applicant’s (published) specification at, e.g., p183 indicates that such visual highlighting is a way of classifying a parameter as a major factor.
In regard to Claims 47-51, Packer teaches these features.  See, e.g., p54.
In regard to Claim 52, Packer teaches these features.  See, e.g., p48, 54, and 90.



Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Packer, in view of Freeman, further in view of Kapur, further in view of PGPUB US 20080171311 A1 by Centen et al (“Centen”).
In regard to Claim 40, while the otherwise cited art teaches providing various feedback it may not teach employing a wrist-worn device wherein that device generates periodic vibrations to synchronize chest compressions, however, in an analogous reference Centen teaches such a device (see, e.g., Figure 10 and paragraphs 103-105).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the wrist-worn feedback device taught by Centen to the system otherwise taught by the otherwise cited prior art in order to provide another means of feedback to the user that was not distracting from the performance of CPR.

Claims 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Packer, in view of Freeman, further in view of Kapur, further in view of PGPUB US 20110179009 A1 by Nam (“Nam”).
In regard to Claims 41-42, while Packer teaches using various highlighting techniques (see, e.g., paragraphs 70-72) it may fail to teach these specifically claimed features, however, in an analogous reference Nam teaches differentially bolding text conveying a negative message as opposed to text conveying a positive message (see, e.g., paragraph 243);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the functionality taught by Nam to the otherwise cited prior art by bolding parameters with a negative impact and leaving positive parameters in normal text, in order to gain the trainee’s attention more easily.

Double Patenting
Claims 1-13, 17-42, and 44-52 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 18, 20, 28-38, and 41-51 of copending Application No. 13/798,426 (reference application), in view of Freeman, further in view of Centen. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Response to Arguments
Applicant’s request for an interview before the Examiner review’s Applicant’s amendments is denied as the Examiner does not grant interviews in regard to prospective Office actions as well as Examiner had no questions regarding Applicant’s amendments that needed to be addressed by an interview.  It is suggested that if Applicant wishes an interview after a non-final Office action has been issued that Applicant contact the Examiner before filing any amendment.  Once Applicant filed its amendment the Examiner reviewed it and then issued the instant Office action.  
	Applicant’s arguments in regard to Priority are not persuasive because all of Applicant’s independent (and, thereby, Applicant’s dependent) claims incorporate the limitations in regard to “wearable computing devices” and support for this feature is not contained in the ‘183 application.
	Applicant argues on pages 20-21 in regard to the rejections made under 35 USC 101 that Applicant does not claim a mental process because a human being cannot perform functions provided by, e.g., Applicant’s claimed computing and sensing devices.  Applicant’s argument is not persuasive because said devices are identified in the 101 rejection as being claimed in addition to the abstract idea. 
Applicant argues on page 21 in regard to the rejections made under 35 USC 101 that Applicant does not claim a method of organizing human activity.  Applicant’s argument is not persuasive because Applicant claims a method of teaching a human subject to perform a task and such subject matter has been held to be patent ineligible by the CAFC in decisions such as In re Noble Systems Corporation (non-precedential).

	Applicant argues on pages 22 in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    325
    721
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because teaching human subject to better perform CPR is not a “technical” problem to the extent that it can be performed without a particular machine and/or the transformation of any article. See, e.g., the CAFC’s opinion in Ultramercial in regard to the application of the machine or transformation test in light of Alice.  Applicant’s similar arguments in this regard on pages 22-23 in regard to “practical application” are unpersuasive for this same reason.
	Applicant’s arguments on pages 23-24 of its Remarks are unpersuasive because employing, e.g., generic computing and sensing devices to embody Applicant’s claimed abstract idea as a computer program and to collect data is a generic, well-known, and conventional combination and thereby not “significantly more”.
	Applicant’s arguments in regard to the art rejections are addressed by the updated statements of those rejections made supra.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715